Citation Nr: 0010174	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-50 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for DVT (deep vein 
thrombosis) or thrombophlebitis of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1967 to September 
1970.

A December 1989 RO rating decision denied service connection 
for thrombophlebitis of the right leg.  The veteran was 
notified of the determination in December 1989 and he did not 
appeal.

In 1995, the veteran submitted an application to reopen the 
claim for service connection for thrombophlebitis of the 
right leg.  This appeal came to the Board of Veterans' 
Appeals (Board) from a July 1996 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim.  In August 1998, the Board determined that new and 
material evidence had been submitted to reopen the claim and 
remanded the case to the RO for additional action.



FINDING OF FACT

DVT or thrombophlebitis of the right leg was not present in 
service or for many years later, and the veteran's current 
DVT of the right leg is not causally related to an incident 
of service or to a service-connected disability.


CONCLUSION OF LAW

DVT or thrombophlebitis of the right leg was not incurred in 
or aggravated by active service, nor is this condition 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1967 to September 
1970.

Service medical records are negative for thrombophlebitis or 
DVT of the right leg.

VA and private medical records, including medical records 
received with SSA (Social Security Administration) documents 
in 1999, show that the veteran was treated and evaluated for 
various conditions after separation from service.  The more 
salient medical reports with regard to his claim for service 
connection for thrombophlebitis of the right leg are 
discussed in the following paragraphs. 

The veteran underwent a VA medical examination in February 
1972.  He had no ankle edema.  He had no varicose veins.  DVT 
or thrombophlebitis of the right leg was not found.

The post-service medical records do not show the presence of 
DVT of the right leg until 1988.  A private medical report of 
the veteran's treatment in June 1988 notes that examination 
of the lower extremities revealed deep venous obstruction in 
the right leg.

The veteran testified at a hearing in January 1996.  His 
testimony was to the effect that he had swelling of the right 
leg in service and that he was treated for this condition.

In January 1996, the RO requested additional service medical 
records from the National Personnel Records Center (NPRC).  
In March 1996, the NPRC notified the RO that a search for 
additional service medical records was negative and that the 
veteran's service medical records had been sent to the RO in 
1972.

A statement from a service comrade of the veteran dated in 
August 1997 is to the effect that the signatory remembered 
the veteran having a swollen right leg while in service.

The veteran testified at a hearing before a member of the 
Board in August 1997.  His testimony was to the effect that 
he had swelling of the right leg in service after physical 
activity and that he was treated for this condition.

A report from Brian Snyder, M.D., dated in September 1997, 
notes that the veteran's medical history as reported by the 
veteran revealed recurrent right lower extremity since 1967 
while in service.  It was noted that this swelling had 
occurred periodically over the years until 1988 when DVT of 
the right leg was demonstrated.  Dr. Snyder opined that it 
was reasonable that the veteran may have had undiagnosed DVT 
of the right leg prior to 1988.

The veteran underwent a VA medical examination in March 1999 
in order to determine the nature and extent of any DVT of the 
right leg, and to obtain an opinion as to the etiology of 
this condition.  The examiner reviewed the evidence in the 
veteran's claim folder and found that the veteran had severe 
varicose veins in the right leg, and status post DVT of the 
right leg following pulmonary embolism.  The examiner found 
no evidence of right leg swelling in service and opined that 
it was not likely that the veteran's recent DVT of the right 
leg, first demonstrated in 1998, had its onset in service.

A review of the record shows that service connection is in 
effect for residuals of fracture of the 2nd right metatarsal, 
rated zero percent.  Service connection has not been granted 
for any other disorder.


B.  Legal Analysis

The veteran's claim for service connection for DVT or 
thrombophlebitis of the right leg is well grounded, meaning 
it is plausible, because the statement from a service comrade 
of the veteran indicates that the veteran had swelling of the 
right leg in service and the report of Dr. Snyder indicates 
that this condition may have been present prior to 1988, 
thereby suggesting a link to an incident of service.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
appellant is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

While a service comrade of the veteran remembers that the 
veteran had swelling of the right leg in service, this 
evidence is not corroborated by the objective service medical 
records.  The service medical records do not show the 
presence of DVT or thrombophlebitis of the right leg, and the 
post-service medical records do not show the presence of DVT 
of the right leg until 1988.  The report of Dr. Snyder 
indicates that the DVT of the right leg may have been present 
prior to 1988 based on the veteran's reported medical 
history, but the physician who conducted the March 1999 VA 
examination of the veteran and reviewed the evidence in his 
claims folder concluded that it was unlikely that the 
veteran's DVT of the right leg was related to an incident of 
service and that this condition was first demonstrated in 
1988.  There is no other medical evidence indicating a 
possible link between the veteran's DVT of the right leg to 
an incident of service or to a service connected disability.  
The overall medical evidence does not show the presence of 
DVT or thrombophlebitis of the right leg in service or until 
1988, and it does not link this condition to an incident of 
service or to the service-connected disability.

The Board recognizes the statements and testimony of the 
veteran to the effect that his DVT of the right leg had its 
onset in service, but this lay evidence is not sufficient to 
support a claim for service connection of a disability based 
on medical causation.  Esparto v. Derwinksi, 2 Vet. App. 492 
(1992).

The preponderance of the evidence is against the claim for 
service connection for DVT or thrombophlebitis of the right 
leg, and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for DVT or thrombophlebitis of the right 
leg is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


